NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


LOTHAR GOERNITZ, CHAPTER 7 TRUSTEE FOR THE BANKRUPTCY
    ESTATE OF IN RE: MARK L. MOSS NO. 2:18-BK-06456-PS,1
                      Plaintiff/Appellee,

                                           v.

                      MELISSA PAVEY, Defendant/Appellant.

                                No. 1 CA-CV 19-0099
                                  FILED 3-12-2020


            Appeal from the Superior Court in Maricopa County
                           No. CV2017-055069
        The Honorable Steven K. Holding, Judge Pro Tempore (Retired)

                        APPEAL DISMISSED AS MOOT


                                      COUNSEL

Lane & Nach, P.C., Phoenix
By Michael P. Lane, Stuart B. Rodgers
Counsel for Plaintiff/Appellee

Ivan & Associates, P.C., Glendale
By Florin V. Ivan
Counsel for Defendant/Appellant

1 Following Mark Moss’s bankruptcy, the superior court granted a
substitution for Lothar Goernitz, Chapter 7 Trustee, as the real party in
interest and amended the caption. Only one of the orders Pavey appeals
used the amended caption. In these appellate proceedings, this court uses
the amended caption as ordered by the superior court.
                           TRUSTEE v. PAVEY
                           Decision of the Court


                      MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the Court, in which Presiding
Judge Lawrence F. Winthrop and Judge Maria Elena Cruz joined.


G A S S, Judge:

¶1           Melissa Pavey (Pavey) appeals the superior court’s denial of
her motion to set aside a default judgment quieting title to real property in
Glendale (the property), and of her motion for a new trial.

¶2             Pavey’s appeal is dismissed as moot because (1) Pavey
transferred any interest she may have had in the property to her son
Brandon Pavey (Brandon), (2) Moss’s Chapter 7 bankruptcy trustee, Lothar
Goernitz (the trustee) obtained clear title to the property from Brandon, and
(3) trustee has sold the property at a public sale.2

               FACTUAL AND PROCEDURAL HISTORY

¶3            Mark Moss (Moss) filed suit against Pavey seeking to quiet
title to the property. Moss also pled claims for unjust enrichment and
conversion. Pavey did not file a timely answer to Moss’s complaint. After
Moss applied for default, Pavey filed an answer within the allotted ten-day
period, curing the default. See Ariz. R. Civ. P. 55(a)(5).

¶4           Moss began discovery, sending his first set of interrogatories
and document requests to Pavey. Pavey did not respond. After several
failed attempts to communicate with Pavey, Moss filed a motion to compel
discovery. Pavey did not respond. The superior court granted Moss’s
motion and set deadlines for Pavey to respond to Moss’s discovery. Pavey
did not comply.

¶5           Moss then filed a motion to strike Pavey’s answer as a
discovery sanction. See Ariz. R. Civ. P. 37(b)(2). Once again, Pavey did not
respond. The superior court struck Pavey’s answer. Two weeks later, Moss
filed a motion for default judgment. The superior court entered a
restraining order enjoining Pavey from transferring, selling, or

2On February 12, 2020, the trustee filed a motion to dismiss this appeal.
Based on this ruling, the trustee’s motion and all subsequent briefing are
dismissed as moot, including the Motion to Strike filed on February 19,
2020.


                                     2
                           TRUSTEE v. PAVEY
                           Decision of the Court

encumbering the property. Nonetheless, two days after its issuance, Pavey
transferred the property to Brandon. Brandon later filed for Chapter 13
bankruptcy, claiming ownership of the real property. The trustee recovered
the real property in Brandon’s bankruptcy proceedings.

¶6           Before the superior court held a hearing or ruled on the
default judgment motion, Moss filed for Chapter 7 bankruptcy. The trustee
was then substituted as the real party in interest.3

¶7            After several continuances, the superior court held a default
judgment hearing. Pavey did not respond to the default notices or attend
the hearing. After the hearing, the superior court entered a final judgment
against Pavey. The judgment quieted title to the property in favor of trustee
but did not address the conversion or unjust enrichment claims.

¶8            More than ten months after her answer was struck, and two
weeks after entry of the default judgment, Pavey filed a motion asking the
superior court to vacate the default judgment and order a new trial. The
trustee’s response included—for the first time—the following information:

      On or about April 6, 2018, two days after the entry of the
      Restraining Order and despite the clear prohibition by this
      Court, Melissa Pavey executed a “Warranty Deed” conveying
      the Real Property to Brandon Pavey, her son, and recorded
      such deed with the Maricopa County Recorder’s Office at
      2018-0261076.

The trustee attached a copy of that deed as an exhibit to its response. Pavey
never informed the trustee, the superior court, or this court of the property
transfer.

¶9            The superior court summarily denied Pavey’s motion. Two
weeks later, the superior court issued an order “dismissing all
unadjudicated claims in this case, without prejudice, in their entirety.”
Pavey timely appealed the denial of her motion. This court has jurisdiction
over Pavey’s appeal pursuant to Article 6, Section 9, of the Arizona
Constitution, and A.R.S. §§ 12-120.21(A)(1) and 12-2101(A)(1).



3 Before Moss filed for bankruptcy, Bank of America (BOA) intervened
based on its interest in certain vehicles owned by Moss. At this point, Pavey
engaged in the litigation but only to object to BOA’s intervention. BOA is
not a party to this appeal.


                                     3
                            TRUSTEE v. PAVEY
                            Decision of the Court

                                 ANALYSIS

¶10            “A question is moot if it seeks to determine an abstract
problem which does not arise upon existing facts or rights.” Mueller v. City
of Phoenix ex rel. Phoenix Bd. of Adjustment II, 102 Ariz. 575, 583 (1967). Long
standing Arizona Supreme Court precedent directs state courts to “refrain
from considering” such questions. Fraternal Order of Police Lodge 2 v. Phoenix
Emp. Relations Bd., 133 Ariz. 126, 127 (1982). Accordingly, this court “will
[generally] dismiss an appeal as moot when our action as a reviewing court
will have no effect on the parties.” Cardoso v. Soldo, 230 Ariz. 614, 617, ¶ 5
(App. 2012).

¶11            The deed transferring Pavey’s putative rights in the property
to Brandon is part of the record—the trustee attached it in response to
Pavey’s motion. In August 2019, the bankruptcy court entered an order
quieting title against Brandon, declaring the trustee to be the true owner of
the property. On January 10, 2020, trustee sold the property to a third-party.

¶12           Pavey does not challenge any of these facts. Indeed, her
opening brief did not even identify this highly pertinent transfer.4 Instead,
Pavey asks this court to disregard her transfer of title, and the trustee’s
arguments on the issue, as “not properly part of the record on appeal.” To
be sure, the two bankruptcy proceedings and the trustee’s deeds are not a
part of the record before this court. The relevant documents, however, are
readily and publicly available in the records of the Maricopa County
Recorder and the Bankruptcy Court. Accordingly, this court can, and does,
take judicial notice of them. Ariz. R. Evid. 201. See also In re Sabino R., 198
Ariz. 424, 425, ¶ 4 (App. 2000).

                               CONCLUSION

¶13           As a result of Pavey’s transfer of the property to Brandon, the
trustee has already obtained the relief it sought here—a final declaration of
its ownership of the property—just in a separate forum. Even if this case is


4 This lack of candor to the tribunal raises concerns as to compliance with
several rules of professional conduct by counsel for Pavey. See, e.g., Ariz. R.
Sup. Ct. 42, ER 3.3. Pavey’s transfer of the property to Brandon was a blatant
violation of the superior court’s restraining order. Further, the filing of this
frivolous appeal has wasted the time of this court, implicating Ethical Rule
8.4 (c) and (d). See also Ariz. R. Sup. Ct. 41(c). As such, we refer this matter
to the State Bar of Arizona for further investigation and proceedings as
appropriate.


                                       4
                           TRUSTEE v. PAVEY
                           Decision of the Court

remanded and a new trial granted, Pavey could only seek to validate the
ownership rights she transferred to Brandon. Brandon, in turn, lost the
property to the trustee in his own separate bankruptcy proceedings.

¶14           The trustee did not appeal the superior court’s dismissal of its
conversion and unjust enrichment claims, and no party asked the superior
court or this court for attorney fees or costs. Though this court does have
discretion to consider moot appeals if they present an issue of great public
importance or an issue capable of repetition but evading review, these
exceptions are not present here. See, e.g., Big D Constr. Corp. v. Court of
Appeals, 163 Ariz. 560, 563 (1990); Phoenix Newspapers, Inc. v. Molera, 200
Ariz. 457, 460, ¶ 12 (App. 2001). Accordingly, Pavey’s appeal is dismissed
as moot.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5